               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                          Tallahassee Division

COLLINS & TRUETT ATTORNEYS, P.A.,)
                                        )
                   Plaintiff,           )
                                        )
v.                                      )           Case No.: 4:21-CV-286
                                        )           Leon County
ROMA PETKAUSKAS, in her individual )                Case No. 2021-CA-001049
And official capacity, and BROWNGREER, )
PLC, a Virginia for profit corporation, )
SPECIAL MASTERS, PERRY GOLKIN, )
WENDELLE E. PRITCHETT, JO-ANN M. )
VERRIER, LAWRENCE F. STENGEL,           )
and DAVID HOFFMAN, and HML              )
GROUP LLC,                              )
                                        )
                   Defendants.          )


                            NOTICE OF REMOVAL

      Defendants BrownGreer PLC and Roma Petkauskas (“Defendants”) give

notice that this action is removed from the Circuit Court of the Second Judicial

Circuit, in and for Leon County, Florida, Case No. 2021-CA-001049, to the

United States District Court for the Northern District of Florida, Tallahassee

Division, pursuant to 28 U.S.C. §1441 (a) and (c) and §1446 (a) and (b). In

support of this Notice of Removal, Defendants state as follows:

      1.     The Case Being Removed. On June 17, 2021, Plaintiff filed a suit in

the Circuit Court of the Second Judicial Circuit, in and for Leon County, Florida,


                                          1
Case No. 2021-CA-001049 against eight persons or entities, including Defendants

(the “Suit”). Pursuant to Local Rule 7.2, a copy of the state court docket sheet,

along with copies of all documents and pleadings filed in the Suit are attached to

this Notice as Exhibits 1 and 2.

      2.     Status of Service. Though a copy of the filings in the Suit were

delivered to the receptionist at Defendants’ office on June 21, 2021, Plaintiff has

not effected proper personal service on Defendants as required by Rule 1.070(e) of

the Florida Rules of Civil Procedure. To the best of Defendants’ knowledge and

belief, only one of the named defendants, HLM Group, has been the subject of an

attempt at personal service, and none of the other persons or entities named as

defendants in the Suit have been served properly with process.

      3.     Federal Question Jurisdiction. This Court has original federal

question jurisdiction over the Suit under 28. U.S.C. §1331, on two grounds. First,

the Complaint in the Suit alleges violations of two federal statutes, 18 U.S.C.

§2701(a) and 5 U.S.C. §552(a). Second, the Suit arises out of the Class Action

Settlement Agreement in In re: National Football League Players’ Concussion

Injury Litigation, MDL No. 2323, pending in the United States District Court for

the Eastern District of Pennsylvania, and approved by that Court in its April 22,

2015 Final Order and Judgment (Document 6510 in that Court’s MDL docket). In

Paragraph 16 of that Final Order and Judgment, the United States District Court for


                                          2
the Eastern District of Pennsylvania expressly retained continuing and exclusive

jurisdiction over all Settlement Class Members and any dispute or controversy

arising out of or related to the interpretation, implementation, administration, or

enforcement of the Settlement Agreement. The matters alleged in the Complaint in

the Suit arise out of and relate to the interpretation, implementation,

administration, or enforcement of the Settlement Agreement. The filing of the

Complaint in the Suit was in violation of the Final Order and Judgment and must

be removed and then transferred to the United States District Court for the Eastern

District of Pennsylvania for resolution. All the matters alleged in the Complaint in

the Suit that purport to present any state law issue are so related to the federal

issues that they form part of the same case or controversy and thus fall within this

Court’s original jurisdiction pursuant to 28 U.S.C. §1367.

      4.     Diversity of Citizenship Jurisdiction. This Court also has original

jurisdiction over the Suit under 28 U.S.C. §1332(a)(1), diversity of citizenship, as

Plaintiff is a citizen of Florida and none of the eight persons or entities named as

defendants in the Suit are citizens of Florida. Defendants are citizens of Virginia,

while the other named defendants are citizens of Pennsylvania. The one defendant

that has been the subject of attempted personal service consents to removal. No

other defendant has reported attempted service upon them. As a result, the

requirement in 28 U.S.C. § 1446(b)(2)(A) regarding consent to removal by all


                                           3
properly joined and served defendants is satisfied here. In the Complaint in the

Suit, Plaintiff seeks non-monetary injunctive relief as well as “general damages

and any damage permitted by Florida law” and attorneys fees, but does not demand

a specific sum as a money judgment. By filing the Suit, Plaintiff seeks to avoid

scrutiny of the validity of claims it has filed on behalf of Settlement Class

Members in the NFL Class Action Settlement Agreement exceeding $75,000 in

value, thereby satisfying the amount in controversy requirement of 28. U.S.C.

§1332(a).

      5.     Proper District and Division. The district and this division of this

Court embrace Leon County, Florida, the place where the Suit is pending, making

removal to this Court appropriate under 28 U.S.C. §1441(a) and N.D. Fla. Loc. R.

3.1(B). After removal, Defendants will move to transfer the action to the Eastern

District of Pennsylvania, which has exclusive jurisdiction over the matters raised in

the Complaint.

      6.     This Removal is Timely. This Notice of Removal is filed within 30

days after Defendants’ receipt of a copy of the Complaint in the Suit, making this

removal timely pursuant to 28 U.S.C. §1446(b)(1).

      7.     Notice to the State Court and the Adverse Party. This Notice of

Removal will be timely filed with the Clerk of the Court for the Circuit Court of




                                           4
the Second Judicial Circuit, in and for Leon County, Florida, and will be sent to

Plaintiff as notice of removal to the adverse party, pursuant to 28 U.S.C. §1446(d).

      8.     No Waiver or Admissions. By this Notice of Removal, Defendants

do not waive any objections they may have as to service, jurisdiction or venue, or

any other defenses or objections they may have to the Suit. The Defendants

intend no admission of fact, law, or liability by this Notice of Removal, and

expressly reserve all defenses, motions, and pleas.

                                       Respectfully submitted,

                                       ROMA PETKAUSKAS
                                       and
                                       BROWNGREER PLC



                                       By:     /s/ Orran L. Brown
                                              Orran L. Brown
                                              Virginia State Bar No.: 25832
                                              BrownGreer PLC
                                              250 Rocketts Way
                                              Richmond, Virginia 23231
                                              Telephone: (804) 521-7200
                                              Facsimile: (804) 521-7299
                                              Email: obrown@browngreer.com




                                          5
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of

Removal has been served by first-class mail, postage prepaid, and by electronic

mail, on this 12th day of July, 2021, upon the following:


Counsel for Plaintiff:                        Special Master:

Richard B. Collins, Esquire                   Perry Golkin:
Collins & Truett Attorneys, P.A.              500 Park Avenue, 4th Floor
113 South Monroe Street                       New York, NY 10022
Tallahassee, Florida 32301

Counsel for Special Masters Wendell Special Master:
Pritchett, Jo-Ann M. Verrier and
David Hoffman:                      Lawrence F. Stengel
                                    289 Granite Run Drive, Suite 300
Dennis R. Suplee                    Lancaster, PA 17601
SCHNADER HARRISON SEGAL &
LEWIS LLP
1600 Market Street, Suite 3600
Philadelphia, PA 19103

HML Group, LLC:

HML Group, LLC
727 Shropshire Drive
West Chester, PA 19382




                                              /s/ Orran L. Brown
                                                  Orran L. Brown




                                          6
